                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


In the Matter of the Extradition of               :
                                                  :     1:21-mj-75
JAHTEL WILLIAMSON, aka JAHTEL                     :
SHANE WILLIAMSON, aka TIZZY                       :


   BRIEF OF AMICUS REGARDING APPOINTMENT OF COUNSEL IN
             INTERNATIONAL EXTRADITION CASES


      On March 10, 2021, the Court entered a text order appointing

undersigned counsel as amicus “to assist the Court in considering

preliminary questions of appointment of counsel and the structure of further

proceedings.” Pursuant to that appointment, and in preparation for the

hearing on March 11, 2021, counsel hereby submits the following brief.


                                  Introduction


      Appointment of counsel is authorized and regulated by the Criminal

Justice Act of 1964, 18 U.S.C. § 3006A, as implemented in the Middle District

of North Carolina by the Criminal Justice Act Plan adopted and approved by

this Court on January 29, 2020, and approved by the Judicial Council of the

Fourth Circuit on February 25, 2020. Both this Court’s “plac[ing] in

operation” its Criminal Justice Act Plan (CJA Plan), and “approval by the

judicial council of the circuit,” are specifically authorized and required by

statute. 18 U.S.C. § 3006A(a). Four CJA Plan provisions appear relevant to



       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 1 of 13
the question of whether the Court is empowered to appoint counsel in

international extradition cases.


                          CJA Plan, Section IV.A.1.k


      First, representation “must be provided for any financially eligible

person who … is entitled to appointment of counsel under the Sixth

Amendment to the Constitution.” CJA Plan, Section IV.A.1.k (emphasis in

original). However, as the Eighth Circuit observed in a case involving

extradition between two states of the United States, “[i]t is well settled that

extradition proceedings are not considered criminal proceedings that carry

the sixth amendment guarantee of assistance of counsel.” Chewning v.

Rogerson, 29 F.3d 418, 421 (8th Cir. 1994) (citing decisions from the First,

Second, Fifth and Seventh Circuits). The same is true with regard to

international extradition. DeSilva v. DiLeonardi, 181 F.3d 865, 868-69 (7th

Cir. 1999) (“there is no Sixth Amendment right to counsel in extradition

proceedings”) (citing Romeo v. Roache, 820 F.2d 540, 543-44 (1st Cir. 1987)).


      Extradition is simply a procedure by which one sovereign nation
      turns over custody of a person pursuant to a request from
      another sovereign nation. As such, the courts have routinely
      rejected arguments that extradition proceedings are “criminal
      prosecutions” subject to all the rights attendant to such
      proceedings. See, e.g., [Matter of Extradition of] Burt, 737 F.2d
      [1477,] at 1486 [(7th Cir. 1984)]; Jhirad v. Ferrandina, 536 F.2d
      478, 484-85 & n. 9 (2d Cir.), cert. denied, 429 U.S. 833, 97 S.Ct.
      97, 50 L.Ed.2d 98 (1976).




       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 2 of 13
Sahagian v. United States, 864 F.2d 509, 513 (7th Cir. 1988). Thus, Section

IV.A.1.k. of the CJA Plan neither requires nor authorizes appointment of

counsel in international extradition cases.


                      CJA Plan, Sections IV.A.1.d and IV.A.1.l


         The CJA Plan further provides that representation “must be provided

for any financially eligible person who … is under arrest, when such

representation is required by law, [or] … faces loss of liberty in a case and

federal law requires the appointment of counsel.” CJA Plan, Sections IV.A.1.d

and IV.A.1.l (emphasis in original). Title 18, United States Code, Section

3184 authorizes this Court to conduct a preliminary hearing in international

extradition cases, 18 U.S.C. § 3189 prescribes the place and character of such

a hearing, 18 U.S.C. § 3190 addresses the evidence that may be considered at

such a hearing, and 18 U.S.C. § 3191 provides for obtaining witnesses, at

government expense, for indigent fugitives. However, none of these statutes

provide for appointment of counsel for indigent fugitives. Likewise, the

extradition treaty relevant here does not provide for appointment of counsel

for indigent fugitives. Extradition Treaty Between the United States of

America and the United Kingdom of Great Britain and Northern Ireland, and

related Exchanges of Letters, U.S.-U.K., Mar. 31, 2003, S. Treaty Doc. No.

108-23 (2004). 1 Thus, Sections IV.A.1.d and IV.A.1.l of the CJA Plan neither


1   As amended. See Doc. # 2 at 1, n.1.


          Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 3 of 13
require nor authorize appointment of counsel in international extradition

cases.


                            CJA Plan, Section IV.A.2.g


         Finally, “[w]henever a district judge or magistrate judge determines

that the interests of justice so require, representation may be provided for

any financially eligible person who … is held for international extradition

under Chapter 209 of Title 18, United States Code.” CJA Plan, Section

IV.A.2.g (emphasis in original). An identical provision for discretionary

appointment of counsel in international extradition cases is contained in the

Model Criminal Justice Act Plan upon which the current Middle District CJA

Plan is based. Guide to Judiciary Policy, Vol. 7A, Appx 2A (May 21, 2019). On

its face, Section IV.A.2.g of the CJA Plan authorizes the appointment of

counsel in international extradition cases such as this. However, the

Criminal Justice Act itself does not list international extradition cases among

either its mandatory or discretionary bases for appointment of counsel. 18

U.S.C. §§ 3006A(a)(1), (2). Thus, regardless of this Court’s inherent authority

to appoint counsel - such as its appointment of the undersigned as amicus

counsel in this case - one court has questioned whether the Criminal Justice

Act authorizes the expenditure of appropriated funds for appointed counsel in

cases not specifically mentioned in the Act. United States v. Flores, 2012 WL

1463602 (M.D.N.C. April 27, 2012) (collection of criminal monetary



          Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 4 of 13
penalties). Citing those same concerns, last year that court declined to

appoint counsel in two international extradition cases. Doc. # 9 at 14 (citing

In re Extradition of Lautissier, No. 1:19-mj-377 (M.D.N.C. Feb. 10, 2020); In

re Extradition of Hopkins-Saia, No. 1:19-mj-378 (M.D.N.C. Feb. 10, 2020)). 2

Like the Government, amicus “is not aware of any other court … [that has]

decline[d] to appoint counsel for an indigent fugitive in international

extradition proceedings. Id.


                          General Federal Fiscal Law


      In a recent decision involving “reprogramming” Department of Defense

funds to build a wall along the border between the United States and Mexico,

the Ninth Circuit explained that the “Constitution assigns to Congress the

power of the purse. Under the Appropriations Clause, it is Congress that is to

make decisions regarding how to spend taxpayer dollars.” Sierra Club v.

Trump, 929 F.3d 670, 706 (9th Cir. 2019). That same principle is reiterated in

an even more recent decision involving a challenge to the “conscience rule” for

federally funded health care providers. New York v. United States Depart-

ment of Health and Human Services (HHS), 414 F. Supp. 3d 475, 562

(S.D.N.Y 2019) (“The Constitution vests the spending power in Congress



2More recently, that same court declined to appoint counsel under Section IV.A.2.e
of the CJA Plan in a target letter case. 1:20-mj-32 (M.D.N.C.). The court then
appointed undersigned counsel for the limited purpose of appealing that order, and
the Chief District Judge granted the appeal, vacated the Magistrate Judge’s order,
and directed the appointment of counsel. Id.


       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 5 of 13
alone.”) In Flores, the court explained, “The established rule is that the ex-

penditure of public funds is proper only when authorized by Congress, not

that public funds may be expended unless prohibited by Congress.” 2012 WL

1463602, *3 (quoting United States v. MacCollom, 426 U.S. 317, 321 (1976)

(internal quotation marks omitted)). However, Congress does not specify ex-

actly how every federal dollar is spent.


      Congress may delegate its spending authority to an executive
      agency, and the agency, in turn, may exercise a degree of discre-
      tion in deciding how to spend appropriated funds. See, e.g., Clin-
      ton v. City of New York, 524 U.S. 417, 466–67, 118 S.Ct. 2091,
      141 L.Ed.2d 393 (1998) (Scalia, J., concurring) (listing examples
      of spending authority delegated to Executive Branch dating to
      Founding, and noting that “[t]he constitutionality of such appro-
      priations has never seriously been questioned”).


      The agency, however, must exercise its delegated spending au-
      thority consistent with the specific congressional grant; “the de-
      gree of agency discretion that is acceptable varies according to
      the scope of the power congressionally conferred.” Whitman, 531
      U.S. at 475, 121 S.Ct. 903; see also City of Arlington, 569 U.S. at
      296–97, 133 S.Ct. 1863 (agency discretion cabined by scope of del-
      egation). An agency may not withhold funds in a manner, or to an
      extent, unauthorized by Congress. Train v. City of New York, 420
      U.S. 35, 44–46, 95 S.Ct. 839, 43 L.Ed.2d 1 (1975); see City and
      Cty. of San Francisco v. Trump, 897 F.3d 1225, 1235 (9th Cir.
      2018) (“Absent congressional authorization, [an agency] may not
      redistribute or withhold properly appropriated funds in order to
      effectuate its own policy goals [without violating the separation of
      powers].”); In re Aiken Cty., 725 F.3d 255, 261 n.1 (D.C. Cir.
      2013) (Executive Branch “does not have unilateral authority to
      refuse to spend ... the full amount [of funding] appropriated by
      Congress for a particular project or program”); City and Cty. of
      San Francisco v. Sessions, 372 F. Supp. 3d 928, 947 (N.D. Cal.
      2019) (Department of Justice's funding conditions violated sepa-




       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 6 of 13
      ration of powers because Congress had not authorized DOJ to im-
      pose such conditions); New York, 343 F. Supp. 3d at 238 (same).


New York v. HHS, 414 F. Supp. 3d at 562. While this case involves a program

administered by the Judiciary, not the Executive, the same principles apply.


                           The Criminal Justice Act


      The Criminal Justice Act delegates to the Judiciary wide discretion in

implementing its basic requirement “for furnishing representation for any

person financially unable to obtain adequate representation in accordance

with this section.” 18 U.S.C. § 3006A(a).

      The Criminal Justice Act places the national administration of
      the defender program under the authority of the Judicial
      Conference of the United States (JCUS or Judicial Conference)
      and the Administrative Office of the United States Courts (AO or
      Administrative Office). JCUS is authorized to create rules and
      regulations for the program [18 U.S.C. § 3006A(h)], while the
      director of the AO is tasked with supervising the expenditures of
      funds appropriated for indigent defense [18 U.S.C. § 3006A(i)].
      The statute also charges JCUS with determining the hourly rate
      for panel attorneys [18 U.S.C. § 3006A(d)(1)], as well as the
      maximum amount to be paid to a panel attorney on any one case
      without additional justification and oversight [18 U.S.C. §
      3006A(d)(2)].

2017 Report of the Ad Hoc Committee to Review the Criminal Justice Act

(Cardone Report) at 19. The discretion delegated to the Judiciary also

includes multiple other decisions that greatly impact the expenditure of

public funds, including whether a particular judicial district will “establish a

defender organization,” whether such organization will be a “Federal Public




       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 7 of 13
Defender Organization” or a “Community Defender Organization,” and

whether the Director of the Administrative Office of the United States Courts

shall … provide representation for and hold harmless, or provide liability

insurance for,” Federal Public Defender and Community Defender officers

and employees. 18 U.S.C. §§ 3006A(g)(1), (2)(A), (2)(B), (g)(3). Of course, the

mere delegation of discretion to the Judiciary with respect to these decisions

does not necessarily mean that appointment of counsel is authorized in this

case, especially since the Criminal Justice Act does not list international

extradition cases among its mandatory or discretionary bases for

appointment of counsel. 18 U.S.C. §§ 3006A(a)(1), (2). However, just as

“Congress may delegate its spending authority to an executive agency, and

the agency, in turn, may exercise a degree of discretion in deciding how to

spend appropriated funds,” Congress has delegated considerable decision-

making authority to the Judiciary, including authority to make decisions

with significant financial consequences. New York v. HHS, 414 F. Supp. 3d at

562. Moreover, Congress specifically authorized the Judicial Conference of

the United States to “issue rules and regulations governing the operation of

plans formulated under [the Criminal Justice Act]. 18 U.S.C. § 3006A(h). The

“rules and regulations” adopted by JCUS include the provision for

discretionary appointment of counsel in international extradition cases

contained in the Model Criminal Justice Act Plan upon which the current

Middle District CJA Plan is based. Guide to Judiciary Policy, Vol. 7A, Appx


       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 8 of 13
2A (May 21, 2019). Finally, it is important to note that Congress has never

acted to limit or stop appointment of counsel in international extradition

cases. That is significant because “a fundamental principle of appropriations

law is that where Congress merely appropriates lump-sum amounts without

statutorily restricting what can be done with those funds, a clear inference

arises that it does not intend to impose legally binding restrictions.” Salazar

v. Ramah Navajo Chapter, 567 U.S. 182, 199-200 (2012) (citations and

internal quotation marks omitted). “An agency’s discretion to spend

appropriated funds is cabined only by the text of the appropriations.” Id.

      In addition to Congress’ express delegation of authority to the Judiciary

to “issue rules and regulations governing the operation of plans formulated

under [the Criminal Justice Act],” Congress has continued to appropriate

funds for CJA programs and payments that include appointment of counsel

in international extradition cases for more than a quarter century. 18 U.S.C.

§ 3006A(h). As the United States District Court for the District of Columbia

explained, authorization may be inferred from those ongoing appropriations.

      Congress passes all federal laws in this country. U.S. Const. art.
      I, § 1 (“All legislative Powers herein granted shall be vested in
      a Congress of the United States[.]”). That includes both laws
      that authorize the expenditure of public monies and laws that ul-
      timately appropriate those monies.

       Authorization and appropriation by Congress are nonnegotiable
      prerequisites to government spending: “No Money shall be drawn
      from the Treasury, but in Consequence of Appropriations made
      by Law....” U.S. Const. art. I, § 9, cl. 7; see also United States v.
      MacCollom, 426 U.S. 317, 321, 96 S.Ct. 2086, 48 L.Ed.2d 666


       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 9 of 13
      (1976) (“The established rule is that the expenditure of pub-
      lic funds is proper only when authorized by Congress, not that
      public funds may be expended unless prohibited by Congress.”).
      The distinction between authorizing legislation and appropriat-
      ing legislation is relevant here and bears some discussion.

      Authorizing legislation establishes or continues the operation of a
      federal program or agency, either indefinitely or for a specific pe-
      riod. GAO Glossary at 15. Such an authorization may be part of
      an agency or program's organic legislation, or it may be entirely
      separate. Id. No money can be appropriated until an agency or
      program is authorized, although authorization may sometimes
      be inferred from an appropriation itself. Id.

United States House of Representatives v. Burwell, 130 F. Supp. 3d 53, 58

(D.D.C. 2015) (emphasis added).

      Specific provision for the discretionary appointment of counsel in

international extradition cases first became Judicial Conference policy in

September 1990. Model Criminal Justice Act Plan, Guide to Judiciary Policy,

Vol 7A, Appx 2A. CR-DEFSVS-SEP 90. It has remained Judicial Conference

policy ever since, including in the most recent (May 21, 2019) Model Plan. “In

practice, extradition magistrates routinely appoint counsel for eligible

persons in such cases.” M. Abbell, Extradition to and from the United States

at 33, n. 82 (2010) (emphasis added). 3 That policy and practice certainly

make sense, given the “significant liberty interests” involved. Id. Indeed, even

prior to adoption of the current CJA Plan, the Federal Public Defender for the

Middle District of North Carolina was appointed in an international


3 As the Government properly notes, “other courts routinely appoint counsel for
indigent fugitives.” Doc. # 9 at 14 (collecting cases).


       Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 10 of 13
extradition case. Matter of Extradition of Mironescu, 1:03-mj-205 (M.D.N.C.).

The Judicial Conference policy, issued pursuant to express Congressional

authorization, is contained in the Guide to Judiciary Policy, an easily

accessible public document. Moreover, just as in this case, international

extradition cases do not remain sealed as a matter of course. Thus, the

practice of appointing counsel in international extradition cases is both

“routine,” and a matter of public record. M. Abbell, Extradition to and from

the United States at 33, n. 82 (2010). In sum, the policy and practice of

appointing counsel in international extradition cases has been a routine

matter of public record for more than a quarter century, but Congress has

continued to appropriate funds for CJA programs and payments, up to and

including Fiscal Year 2021. Under the circumstances, Congressional

“authorization [for appointment of counsel in international extradition cases]

may … be inferred from the appropriation itself.” Burwell, 130 F. Supp. 3d at

58. See also Young v. Tennessee Valley Authority, 606 F.2d 143 (6th Cir.

1979), cert. denied, 445 U.S. 942 (1980) (TVA’s asserted authority to build

power plants, based on ambiguous enabling legislation, ratified by

appropriation of funds for such construction); Atchison, Topeka & Santa Fe

Railway Co. v. Summerfield, 229 F.2d 777 (D.C. Cir. 1955), cert. denied, 351

U.S. 926 (1956) (authority of Postmaster General to conduct mail

transportation experiment ratified by appropriation of funds under

circumstances showing Congress was fully aware of experiment).


      Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 11 of 13
                                  Conclusion

      For all of these reasons, and in the absence of controlling authority to

the contrary, amicus concludes the Criminal Justice Act, as implemented by

Section IV.A.2.g of the CJA Plan, authorizes the appointment and payment of

counsel, including members of the CJA Panel, in international extradition

cases, subject to the Court’s assessment of whether the interests of justice so

require. That was, necessarily, the judgment of this Court when it adopted

the current MDNC CJA Plan, the judgment of the United States Court of

Appeals when it approved the current CJA Plan, and the judgment of the

Judicial Conference of the United States when it first adopted the policy in

1990. Accordingly, amicus believes the Court has discretion to appoint

counsel for Mr. Williamson. Given the role the Office of the Federal Public

Defender has already taken in the matter as amicus, counsel recommends

appointment of a member of the CJA Panel.

      Respectfully submitted, this the 10th day of March, 2021.

                        LOUIS C. ALLEN III
                        FEDERAL PUBLIC DEFENDER

                        /s/ Eric D. Placke
                        ERIC D. PLACKE
                        First Assistant Federal Public Defender
                        Arkansas State Bar No. 86207
                        North Carolina State Bar No. 20671
                        301 N. Elm Street, Suite 410
                        Greensboro, NC 27401
                        (336) 333-5455
                        Eric_Placke@fd.org



      Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 12 of 13
                          CERTIFICATE OF SRVICE

      I hereby certify that on March 10, 2021, I electronically filed the

foregoing Brief of Amicus with the Clerk of Court using the CM/ECF system,

which will send notification of such filing to the following:

                   Mr. Tanner L. Kroger
                   Assistant United States Attorney
                   101 South Edgeworth Street
                   Greensboro, NC 27401

      Respectfully submitted,

                         /s/ Eric D. Placke
                         ERIC D. PLACKE
                         First Assistant Federal Public Defender




      Case 1:21-mj-00075-JLW Document 10 Filed 03/10/21 Page 13 of 13
